DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 02/04/2021, Applicant, on 04/19/2021, amended claims. Claims 1-20 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended limitations render the 112 Rejection moot and is therefore withdrawn.
Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The applicant argues that claims the claims do not fall under the abstract idea groupings in Step 2A – Prong One.
The Examiner respectfully disagrees. The Examiner notes that the declaration that claims do not recite an abstract idea, is not persuasive. The abstract idea of performing sales facilitation operations falls under both Mental Processes as well as Certain Methods of Organizing Human Behavior. The additional elements are rejected individually as seen below in the 101 Rejection.
The Applicant further argues that the claims are directed towards a practical application.
The Examiner respectfully disagrees. The claims are directed towards an abstract idea as seen below and the additional elements are rejected individually below.


Response to Arguments - 35 USC § 102/103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant argues that Shiralkar does not teach the amended limitation regarding the interrelated assets. 
The Examiner finds that the amended limitations require further search and consideration, overcoming the 102 Rejection facilitating the need for a 103 Rejection. The Examiner introduces the Olsen reference below to teach the amended limitation.
The Applicant further argues that Shiralkar does not take into account the attributes associated with a workload each asset is tasked with as recited in the amended limitation.
The Examiner respectfully disagrees. Shiralkar discloses taking into account  the utilization characteristics based on usage and further discloses a set of areas where the asset is applicable, which would also be an attribute associated with the workload.
The 103 Rejections are updated and maintained.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for performing sales facilitation operations (i.e. recommending assets based off usage data). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-6 is/are directed to a method which is a statutory category and claims 7-20 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 7, and 13 recite a series of steps for performing a sales facilitation operation:
identifying a plurality of assets within a complex asset environment; 
collecting information regarding the plurality of assets within the complex asset environment, the complex asset environment, the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing, comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the information regarding each of the plurality of assets comprising information from a plurality of data sources; the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing
performing a workload-based asset recommendation operation, the workload-based asset recommendation operation analyzing the information regarding each of the plurality of assets to generate a workload-based asset recommendation, the analyzing taking into account the attributes associated with the workload each asset is tasked with performing; and
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment and the workload-based asset recommendation. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 2-6, 8-12, and 14-20 recite the same or similar abstract idea(s) as independent claims 1, 7, and 13 with merely a further narrowing of the abstract idea(s) to sales facilitation operation, i.e. associating parameters with assets, quantifying assets scores, and generating ranked lists of asset scores.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. associating a plurality of workload class with a plurality of asset workload parameter brackets, the associating the plurality of workload classes with the respective plurality of asset workload parameter brackets using the information regarding the plurality of assets within the complex asset environment to provide a combined asset score, identifying a target workload class; determining a target workload parameter bracket corresponding to the target workload class, workload-based asset recommendation operation comprises quantifying scores for a plurality of aspects of a complex asset, weighting the combined asset score by margin, generating a list of ranked combined asset score, i.e. creating classes and associating parameters and scores.

Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim 1-6 recite system of at least a "sales facilitation system comprising an access module and a sales facilitation engine" which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [00174]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claim 7-12 recite system of at least a "processor," a "data bus," " sales facilitation system comprising an access module and a sales facilitation engine" and a "computer readable medium" which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [00174]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claims 13-20 recite the additional element of a “computer readable medium” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components (see Specification [00174] (MPEP 2106.05(f)) and therefore fails to integrate the abstract idea into a practical application. 
Claim 19 recites the additional element of “the computer executable instructions are deployable to a client system from a server system at a remote location” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Claim 20 recites the additional element of “the computer executable instructions are provided by a service provider to a user on an on-demand basis” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)) and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing sales operations into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [00174]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)).  Deploying instruction to a client computer (Claim 19) and providing instructions via an on transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing a sales operation, (i.e. recommending assets based off usage data).
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 7-8, 10, 13-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiralkar et al. (US 20120203773 A1) in view of Olsen et al. (US 20140122240 A1).
	Regarding Claims 1, 7, and 13. Shiralkar teaches: A computer-implementable method for performing a sales facilitation operation via a sales facilitation system, the sales facilitation system comprising an access module and a sales facilitation engine , comprising: identifying a plurality of assets within a complex asset environment; [the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose] (See Shiralkar, [002]; The present disclosure relates to software service delivery, and more specifically to a system for managing electronic assets of a software service delivery organization and further see Shiralkar, [0013]; The asset management system is designed to receive, from the users, usage data for the downloaded suitable electronic asset, the usage data representing an extent of use of the suitable electronic asset in delivering software services and to generate a set of utilization characteristics of the suitable electronic asset based on the usage data and further see Shiralkar, [0031]; Each of customer sites 110A-110C represents a group of systems (such as server systems, data stores, etc.) designed to host software programs which, on execution, facilitate the operation of the corresponding customer according to desired business requirements. Each customer site may include other systems that may be used by employees of the customer organization to perform various tasks (e.g., by sending 
collecting,  via the access module, information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources, the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing; (See Shiralkar, [0013-14]; The asset management system is designed to receive, from the users, usage data for the downloaded suitable electronic asset, the usage data representing an extent of use of the suitable electronic asset in delivering software services and to generate a set of utilization characteristics of the suitable electronic asset based on the usage data… According to yet another aspect of the instant disclosure, the asset management system facilitates classification of each of the electronic assets (sought to be uploaded to the asset repository) according to a set of technology areas in which the electronic asset is applicable, and maintains a catalog identifying which of the set of technology areas to which each of the electronic assets in the asset repository is applicable (based on the classification and further see Shiralkar, [0042]; The information maintained may include the delivery phases in which an electronic asset is usable, the type of the asset, the technologies to which the asset is applicable and the service lines where the assets can be used). The Examiner notes plurality of users and technology areas where the asset is applicable are interpreted as the plurality of data sources. The Examiner further notes that Shiralkar teaches taking into account attributes associated with the workload such as the areas of technology where the asset is applicable and service lines where asset can be used.
performing, via the sales facilitation engine, a workload-based asset recommendation operation, the workload-based asset recommendation operation analyzing the information regarding each of the plurality of assets to generate a workload-based asset recommendation, , the analyzing taking into account the attributes associated with the workload each asset is tasked with performing; and (See Shiralkar, [0014]; The asset management system, based on identifying a new user (such as an employee newly inducted into the software service delivery organization) and a technology area in which the new user is expected to operate in delivering software services, inspects the catalog to determine a set of suitable assets for the technology area and provides information on the determined set of suitable assets to the new user and further see Shiralkar, [0042]; The information maintained may include the delivery phases in which an electronic asset is usable, the type of the asset, the technologies to which the asset is applicable and the service lines where the assets can be used and further see Shiralkar, [0070]; In some implementations, the search results also indicate the maturity score, the rankings, and a recommended indication for each of the identified suitable assets based on the information stored in catalog 270 by rank/recommend assets 320 and maturity score block 340. Users 290 are accordingly enabled to identify the set of suitable assets based on the maturity score, the rankings and the recommended indications. For example, a user may identify only the assets having high maturity scores, high ranking and a recommended indication as the suitable assets to be downloaded from asset repository 280. Thus, the identification of suitable assets is made more efficient/easier for users 290). The Examiner notes the system of Shiralkar utilizes the usage data (i.e. workload) to generate a suitable electronic asset based on that usage of a plurality of users (i.e. plurality of sources).
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment and the workload-based asset recommendation. (See Shiralkar, [0014]; The asset management Shiralkar, [0042]; The information maintained may include the delivery phases in which an electronic asset is usable, the type of the asset, the technologies to which the asset is applicable and the service lines where the assets can be used). The Examiner interprets providing information of suitable assets as a sales facilitation operation.   
While Shiralkar teaches the limitations of claims 1, Shiralkar does not explicitly teach the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose. However, Shiralkar in view of the analogous art of Olsen (i.e. asset management) does teach this limitation: (See Olsen, [0039-40]; The recurring revenue management system 302 can support an asset data model 300 as a flexible mechanism for representing complex relationships among assets, organizations, people, and products, and on which a number of analytics and business intelligence processes can be executed… A framework of data objects 301 can include a set of common relationships related to recurring revenue management, these relationships can include product relationships 312, asset relationships 314, opportunity relationships 316, and contact relationships 320. Products can provide the basis for a recurring revenue assets represented by instances of asset data objects 304 via one or more product relationships 312 between a product represented by a product data object 302 and the instances of an asset data object 304 representing the recurring revenue asset or assets and further see Olsen, [Fig. 3]; the Figure provides visual representation of the assets being combined in element 304).

	Further regarding Claims 7 and 13; these claims recite a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for. Shiralkar further teaches this limitation: (See Shiralkar, [0113];   Digital processing system 1000 may contain one or more processors such as a central processing unit (CPU) 1010, random access memory (RAM) 1020, secondary memory 1030, graphics controller 1060, display unit 1070, network interface 1080, and input interface 1090. All the components except display unit 1070 may communicate with each other over communication path 1050, which may contain several buses as is well known in the relevant arts. The components of FIG. 10 are described below in further detail and further see Shiralkar, [0119]; Removable storage unit 1040 may be implemented using medium and storage format compatible with removable storage drive 1037 such that removable storage drive 1037 can read the data and instructions. Thus, removable storage unit 1040 includes a computer readable (storage) medium having stored therein computer software and/or data. see Shiralkar, [Fig. 10]).
Regarding Claims 2, 8, and 14. Shiralkar/Olsen further teaches: associating a plurality of workload class with a plurality of asset workload parameter brackets, the associating the plurality of workload classes with the respective plurality of asset workload parameter brackets using the information regarding the plurality of assets within the complex asset environment. (See Shiralkar, [0042]; The information maintained may include the delivery phases in which an electronic asset is usable, the type of the asset, the technologies to which the asset is applicable and the service lines where the assets can be used and further see Shiralkar, [0055]; The approved electronic assets may also be classified/categorized based on one or more of a set of asset types, a set of technology areas, and a set of service lines. Some example values for asset types are shown in Table 2, while that for technology areas is shown in Table 3. Sample values for service lines include, but are not limited to, software integration (SI), application outsourcing (AO), infrastructure outsourcing (10), mainframes, etc.).
Regarding Claims 4, 10, and 16. Shiralkar/Olsen further teaches: the workload-based asset recommendation operation comprises quantifying scores for a plurality of aspects of a complex asset, to provide a combined asset score. (See Shiralkar, [0064]; The maturity score to be associated with an electronic asset may be calculated in a known way. For instance, the electronic asset is evaluated according to multiple categories including, but not limited to, functionality, usability, benefit, reliability, patentability, etc. and category scores are assigned corresponding to the categories based on the evaluation. Maturity score block 340 then computes the maturity score of the electronic asset from the assigned category scores. The manner in which the maturity score of an electronic asset may be computed is described below with examples). 
Regarding Claim 19. Shiralkar/Olsen further teaches the computer executable instructions are deployable1 to a client system from a server system at a remote location. (See Shiralkar, [0029]; FIG. 1 illustrates an example environment (or computing system) in which several aspects of the instant disclosure can be implemented. The computing system includes customer sites 110A-110C, network 120, and software service delivery (SSD) organization 140. The SSD organization 140 includes asset management system 150, user systems 160A-160N, and data stores 180A-180D) and further see Shiralkar, Fig. 1). The Examiner notes that the asset management system is deployed to the customer sites through network.
Regarding Claim 20. Shiralkar/Olsen further teaches: wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis. (See Shiralkar, [0103]; New user block 820 is designed to inspect the catalog (270) in response to identifying that user 810 of the enterprise (SSD organization 140) and a technology area in which the new user 820 is expected to operate in delivering software services. The identification of user 810 may occur when the user/employee is newly inducted into the SSD organization or when the user is new to (has not previously accessed the) asset management system). The Examiner notes that the system allows user to access the system by logging in (i.e. on-demand basis). 
	Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiralkar et al. (US 20120203773 A1) in view of Olsen et al. (US 20140122240 A1), Shacham (US 20160300292 A1).
Regarding Claims 3, 9, and 15. Shiralkar/Olsen further teaches: identifying a target workload class; (See Shiralkar, [0079-80]; A user may select the desired technology area (group, subtechnology1, etc.), the application area, asset type, etc. and/or specify the specific names (or portions thereof) of the assets sought in a search. The user may then select "Search" button to send a search request (with the desired search options) to search tool 350…. Search tool 350 identifies the set of assets matching the specified search option and displays the search result in display area 570. In particular, the details of the matching assets are shown in the form of a table, with a "Technology Group" column 582, an "Asset Name" column 583, and an "Asset Type" column 584, which respectively specify the technology group, name and type of each of the matching assets). The Examiner relies on the applicant specification to interpret identifying a work class (See Specification, [00156]; In certain embodiments, a target workload class 846 may be selected to determine its associated target workload parameter brackets 848). The target class is “selected.”
determining a target workload parameter bracket corresponding to the target workload class; and,  (See Shiralkar, [0079-80]; Display area 560 enables users to select the desired keywords/parameters using various input controls. A user may select the desired technology area (group, subtechnology1, etc.), the application area, asset type, etc. and/or specify the specific names (or portions thereof) of the assets sought in a search). The Examiner notes that the system of Shiralkar allows the user to select the parameters.
using the target workload parameter bracket corresponding to the target workload class to generate a set of target workload attributes. However, Shiralkar in view of the analogous art of Shacham (e.g. sales operation such as recommending products); (See Shacham, [0055]; Reviewing all the product characteristics of all products (in a single category of products) and combining them creates the list of characteristics for a category (this is the list that can be seen in the left column of the table above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shiralkar, as described above including identifying target classes to include generating attributes as taught by Shacham in order to allows users to determine values such as importance, compatibility, quality, popularity, etc. to determine and weight what attributes are most relevant. (See Shacham, [0053-55]; “each of the product characteristic in each product category is weighted with one or more weights (e.g. score(s)) to indicate a current importance of the characteristic to a typical purchaser and/or a specific purchaser, for example as elaborated below.” (See MPEP 2143G).
	Claim(s) 5-6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiralkar et al. (US 20120203773 A1) in view of Olsen et al. (US 20140122240 A1), and Hanlon et al. (US 9483789 B1).
Regarding Claim 5, 11, and 17. While Shiralkar/Olsen teaches a combined asset score using many different factors, Shiralkar does not appear to teach the asset scores being weighted by margin. However, Shiralkar in view of the analogous art of Hanlon (e.g. sales facilitation operations) does teach: workload-based asset recommendation operation comprises weighting the combined asset score by margin. (See Hanlon, [col. 8, lines 1-12]; For example, weights may be assigned to the different opportunity metrics wherein the weighting is based on the propensity that a given opportunity metric or score has for indicating relevant, valuable, or timely product bundles. For example, the merchant 102 may decide that a projected profit metric should be given a higher weight than a trending item metric, because profit is more important to the merchant 102 in the decision to offer the most promising product bundles than whether items in the bundle are currently trending).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shiralkar, as described above including calculating scores for assets, to include profit weighting as taught by Hanlon in order to allows users to weight scores by a variety of metrics making the system more versatile and allowing for further customization to the needs of the users (See Hanlon, [col. 8, lines 14-19]; “any of the opportunity metrics and scores utilized in ranking the set of potential product bundles may be adjusted according to the preferences and needs of the merchant 102 who is utilizing the bundle discovery platform..” (See MPEP 2143G).
Regarding Claims 6, 12, and 18.  While Shiralkar/Olsen teaches combined assets scores and ranking, Shiralkar does not explicitly articulate ranking based upon those scores. (See Shiralkar, [0063]; The maturity score to be associated with an electronic asset may be calculated in a known way. For instance, the electronic asset is evaluated according to multiple categories including, but not limited to, functionality, usability, benefit, reliability, patentability, etc. and category scores are assigned corresponding to the categories based on the evaluation and further see Shiralkar, [0010]; Thus, the users of the asset management system are enabled to 
However, Shiralkar/Olsen in view of the analogous art of Hanlon (e.g. sales facilitation operations) does teach: the workload-based asset recommendation operation comprises generating a list of ranked combined asset scores. (See Hanlon, [col. 7, lines 58-62]; Any combination of some or all of the opportunity metrics and scores may be normalized (i.e., converted from differing scales across the various metrics and scores to a common scale) and utilized for computing an overall opportunity score used for ranking of the set of potential product bundles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shiralkar, as described above including calculating scores and ranking assets, to include ranking by scores as taught by Hanlon in order to better organize the inventory needed based on those rankings. (See Hanlon, [col. 8, lines 14-19]; “In some embodiments, the physical order and processing fulfillment center 124, described above, may be able to access the ranked product bundle information produced by the bundle ranking component 138 in order to utilize the data for organization of its warehouse inventory.” (See MPEP 2143G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


                                                                                      	


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  https://www.lexico.com/en/definition/deploy: “Bring into effective action; utilize.”, i.e. deployable under BRI includes “utilizable”